                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:19-CV-146-D


ERIC HARKNESS,                               )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )                     ORDER
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
                       Defendant.            )


       On July 9, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 20], grant defendant's motion for judgment on the pleadings [D.E. 22], and affirm defendant's

final decision. See [D.E. 26]. Neither party objected to the M&R.

       ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

towhichobjectionismade." Diamond v. Colonial Life &Accidentlns. Co., 416F.3d310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 26].



             Case 7:19-cv-00146-D Document 27 Filed 08/03/20 Page 1 of 2
       In sum, the court DENIES plaintiff's motion for judgment on the pleadings [D.E. 20],

GRANTS defendant's motion for judgment on the pleadings [D.E. 22], AFFIRMS defendant's final

decision, and DISMISSES this action. The clerk shall close the case.

       SO ORDERED. This ..3..... day of August 2020.



                                                       Jx&S~D~~~m
                                                       United States District Judge




                                               2

           Case 7:19-cv-00146-D Document 27 Filed 08/03/20 Page 2 of 2
